DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/26/2021.  
Claims 18 and 21 have been canceled.
Claims 1-17, 19-20, and 22 are pending and have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 01/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
As per claim 1, the word “and” should be inserted before “the determined first completed word or phrase” in the 3nd to last line.  This similarly applies to claims 8 and 15 (“and” should be inserted where removed).
Appropriate correction is required.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.  
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-17, 19-20, and 22 have been amended to include determining a first complete key word or phrase based on the first character input “without receiving a user-initiated request for the first complete word or phrase”.  However, the specification does not specifically teach the above limitation.  Applicant refers to paragraph 60 for acceptance manager 406 may further be configured to determine that a text suggestion has been generated on at least the first character input”, but is silent as to whether any request is made by the user for the text suggestion.  Moreover, a broad interpretation of “user-initiated request” would include the user character input as the user character input is directly linked to requesting text suggestions.  As such, the claims lack written description.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brotherston et al. (US 9122376 B1) in view of Pasquero et al. (US 20140237411 A1).
As per independent claim 1, Brotherston teaches a computer-implemented method of accepting a text suggestion, comprising: receiving a first keyboard input event at an electronic device (e.g. in column 7 lines 25-53, “determine a sequence of key selections” including e.g. “the <S-key>, the <L-key>, the <E-key>, again the <E-key>”); interpreting the first keyboard input event as a first character input (e.g. in column 13 lines 36-67, “textual characters”); determining a first complete key word or phrase based on the first character input (e.g. in column 13 lines 51-67, “determine a plurality of auto-complete word suggestions based at least in part on the one or more textual characters”); receiving a second keyboard input event at an electronic device (e.g. in column 9 lines 3-32, e.g. “the second indication may represent a selection of spacebar key 30, backspace key 32, or a combination of both spacebar key 30 and backspace key 32”); interpreting the second keyboard input event as an acceptance input (e.g. in column 9 lines 3-32, “receiving the second indication, computing device 10 may output, for display at an output device, a second auto-”, i.e. user “accepts” display of the second auto-complete word suggestion via the second indication); and based at least on the acceptance input, displaying the determined first complete word or phrase in a graphical user interface (GUI) (e.g. in column 9 lines 26-53, “auto-completed word suggestion 8B (e.g., sleepy, the second highest ranked auto-complete word suggestion from AC module 22)…for display” in the edit region, e.g. figure 1 item 16C, i.e. graphical user interface), the determined first complete word or phrase determined prior to receiving the second keyboard input event (e.g. in column 8 lines 34-55, “AC module 22 may determine one or more auto-complete word suggestions… UI module 20 may receive the auto-complete word suggestions sleek and sleepy along with an associated ranking of the auto-complete word suggestions…from AC module” which occurs prior to the user providing the second indication), the determined first complete word or phrase comprising the first character input and a portion not having been presented in the GUI prior to receipt of the acceptance input (e.g. in column 9 lines 26-30 and 39-53, “sleepy” which includes “slee”, i.e. the first character input, and “py” which is not presented prior to receipt of the second indication and figure 1 items 16A and 16C), but, as best understood by examiner, does not specifically teach without receiving a user-initiated request for the first complete word or phrase.  However, Pasquero teaches determining a first complete key word or phrase based on character input without receiving a user-initiated request for the first complete word or phrase (e.g. in paragraphs 29-31 and 33, and figures 6C-6E and 7, “electronic [“"goose," "goal," and "goat"”] are generated via a prediction algorithm [and thereafter] Device 100 may receive confirmation of selection of a word prediction candidate by various means… press input from space bar”, i.e. the determining of the word/phrase(s) occurs without separate user input to specifically request candidates).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brotherston to include the teachings of Pasquero because one of ordinary skill in the art would have recognized the benefit of increasing the speed of input entry.
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the first keyboard input event and the second keyboard input event are physical keyboard input events (e.g. Brotherston, in column 5 lines 38-45, “input detected at the physical keyboard”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the acceptance input comprises at least one of a tab key input, a space key input, or an enter key input (e.g. Brotherston, in column 9 lines 3-32, e.g. “spacebar key 30”).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein said displaying comprises: determining that a text suggestion has been generated on at least the first character input and providing the generated text suggestion as the portion for displaying in the GUI while maintaining a proper sequence of any further keyboard input event (e.g. Brotherston, in column 7 lines 25-63, column 9 lines 26-53, and column 17 lines 16-49, e.g. identify and use remembered suggestions and figure 1 showing sequence of multiple user inputs).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein said displaying comprises: determining that a text suggestion has not been generated on at least the first character input, requesting the text suggestion from a text intelligence system based at least on the first character input, and providing the text suggestion as the portion for displaying in the GUI while maintaining a proper sequence of any further keyboard input event (e.g. Brotherston, in column 7 lines 25-63, column 8 lines 34-55, column 9 lines 26-53, and column 17 lines 16-49, use remembered suggestions, otherwise, request “from AC module” and figure 1 showing sequence of multiple user inputs).
As per claim 7, the rejection of claim 1 is incorporated, but Brotherston does not specifically teach, as a whole, “interpreting a third keyboard input event as a third character input; receiving multiple text suggestions based at least on the third character input from a text intelligence system; providing the multiple text suggestions for presentation in the GUI; receiving a user selection of one of the multiple text suggestions; and providing the user selection as a second portion for displaying a second complete word or phrase in the GUI”.  However, Pasquero teaches interpreting a third keyboard input event as a third character input (e.g. in paragraph 29, “entry of the word stem "go."”); receiving multiple text prediction candidates 670 are generated via a prediction algorithm…based on a dictionary loaded into memory 112 of electronic device”); providing the multiple text suggestions for presentation in the GUI (e.g. in paragraph 29, “prediction candidates 670, "goose," "goal," and "goat" appear in prediction ribbon 660”); receiving a user selection of one of the multiple text suggestions and providing the user selection as a second portion for displaying a second complete word or phrase in the GUI (e.g. in paragraphs 30-31, “Device 100 may receive confirmation of selection of a word prediction candidate by various means” such as a user “press input from space bar” to display the selected word).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Pasquero because one of ordinary skill in the art would have recognized the benefit of allowing a user additional means of entering text and/or allowing the user to quickly and easily see a plurality of suggestions at the same time.
Claims 8-10 and 12-14 are the system claims corresponding to method claims 1-3 and 5-7, and are rejected under the same reasons set forth, and the combination further teaches a memory device configured to store program code and a processing circuit coupled connected to the memory device processing circuit, the processing circuit configured to execute the program code (e.g. Brotherston, in column 11 lines 21-65).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brotherston et al. (US 9122376 B1) in view of Pasquero et al. (US 20140237411 A1) and further in view of Xie et al. (US 20140026091 A1).
As per claim 4, the rejection of claim 3 is incorporated, but the combination does not specifically teach determining that the second keyboard input event is received at least twice in a predetermined time period; and interpreting the second keyboard input event according to a native functionality of the at least one of the tab key input, the space key input or the enter key input rather than as the acceptance input.  However, the combination teaches at least one of the tab key input, the space key input or the enter key input as an acceptance input (e.g. Brotherston, in column 7 lines 54-63 and column 9 lines 3-32) and Xie teaches determining that a keyboard input event is received at least twice in a predetermined time period and interpreting the keyboard input event according to a native functionality of a key input rather than as the acceptance input (e.g. in paragraph 26, “accepting a touch input associated with the soft key… Different gestures may lead to different results… a double tap may cause the label of the soft key to be input”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xie because one of ordinary skill in the art would have recognized the benefit of allowing different gestures to lead to different results and further amounting to a simple substitution that yields predictable results.
	Claim 11 corresponds to method claim 4, and is rejected under the same reasons set forth.

Claims 15-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brotherston et al. (US 9122376 B1) in view of Pasquero et al. (US 20140237411 A1) and further in view of Ghasabian (US 20070182595 A1).
Claims 15-17, 19-20, and 22 are the product claims corresponding to method claims 1-3 and 5-7, and are rejected under the same reasons set forth, and the combination further teaches a computer-readable storage medium having computer program logic recorded thereon that when executed by at least one processor of a computing device causes the at least one processor to perform operations (e.g. Brotherston, in column 11 lines 21-65), but does not specifically teach determining whether the second keyboard input is received at least twice in a predetermined time period; responsive to determining that the second keyboard input is received at least twice in the predetermined time period, interpreting the second keyboard input according to a native functionality of a corresponding key via which the second keyboard input is received; and responsive to determining that the second keyboard input is not received at least twice in the predetermined time period, interpreting the second keyboard input event as another functionality.  However, the combination teaches a space key being used for functionality besides entering a space (e.g. Brotherston, in column 9 lines 3-32, e.g. “the second indication may represent a selection of spacebar key 30… Responsive to receiving the second indication, computing device 10 may output, for display at an output device, a second auto-complete word suggestion of the plurality of auto-complete word ”) and Ghasabian teaches determining whether a keyboard input is received at least twice in a predetermined time period and responsive to determining that the keyboard input is received at least twice in the predetermined time period, interpreting the keyboard input according to a native functionality of a corresponding key via which the keyboard input is received (e.g. in paragraph 692, “space…double press action… entering said space character”), and responsive to determining that the keyboard input is not received at least twice in the predetermined time period, interpreting the keyboard input event as another functionality (e.g. in paragraphs 691-692, single press is for a different use).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ghasabian because one of ordinary skill in the art would have recognized the benefit of allowing a user the capability to still enter a space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Holt et al. (US 20140195519 A1) teaches interpreting another keyboard input event as another character input (e.g. in paragraph 39, “user has entered the word "smith"”), receiving multiple text suggestions based at least on the third character input from a text intelligence system (e.g. in paragraphs 31 and 39, “semantic logic 43 may reside in the memory component 40 and may ”), providing the multiple text suggestions for presentation in a GUI (e.g. in paragraph 39 and figure 7, “query suggestion box 104 displays query suggestions 106 based on the word "smith."”), receiving a user selection of one of the multiple text suggestions (e.g. in paragraphs 37 and 39, “user may select a query suggestion (e.g., selected query suggestion 107 "Jones v Jones") using a mouse or other input device/method”), and providing the user selection as a second portion for displaying another complete word or phrase in the GUI (e.g. in paragraph 39, “second query segment 112 "Smith v Smith and Brown" entered into a single text input field” and figures 7-8).  
Shanahan et al. (US 20030033287 A1) teaches “Auto-completion involves the process of automatically completing one or more words without manually typing all the characters that makeup that word(s). In one embodiment, the user types the first few characters of a word, presses a special request key to invoke completion, and the rest of the word is filled in. The completed word may also be rejected with the aid of another special key. If multiple alternatives exist, the user may be prompted to select one from a displayed list of alternatives or to reject the proposed completions” (e.g. in paragraph 454).
Dance et al. (US 6766069 B1) teaches “For one embodiment of the present invention, a user will type in the initial characters of ” (e.g. in column 5 lines 19-25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/15/2021


/ARIEL MERCADO/Primary Examiner, Art Unit 2176